Citation Nr: 0706946	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-10 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a hip disability, 
claimed as secondary to the right foot disability.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected epicondylitis of the right elbow.

4.  Entitlement to an initial compensable rating for the 
service-connected epicondylitis of the left elbow.  

5.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected degenerative disc disease of the 
cervical spine with stenosis.

6.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected gastroesophageal reflux disease 
(GERD).  

7.  Entitlement to an initial compensable rating for the 
service-connected bilateral tinea pedis, corpora type.

8.  Entitlement to an initial compensable rating for the 
service-connected allergic rhinitis with sinusitis.  

9.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1976 to 
September 2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from March 2001, February 2003, and August 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

The March 2001 rating decision, inter alia, granted service 
connection for a disability of the cervical spine, 
epicondylitis of the right and left elbows, allergic rhinitis 
with sinusitis, GERD, and tinea pedis.  The veteran disagreed 
with the initial ratings assigned to those disabilities, as 
noted on the cover page of this decision.  

The February 2003 rating decision, inter alia, denied 
entitlement to a TDIU.  The February 2003 decision also 
increased the initial 10 percent rating to 20 percent for the 
service-connected cervical spine disability, and increased 
the initial noncompensable rating to 10 percent for the 
service-connected GERD, both effective from October 1, 2000, 
the effective date of service connection.  As the increased 
awards are not a complete grant of benefits as to those 
issues, the issues of entitlement to higher initial ratings 
for the service-connected cervical spine disability and GERD 
remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The August 2003 rating decision denied service connection for 
residuals of a fracture of the second metatarsal of the right 
foot and for hip problems claimed as secondary to the right 
foot fracture.  

In December 2006, the veteran testified at a personal hearing 
via a video conference at the RO before the undersigned 
Acting Veterans Law Judge sitting at the Board.  A transcript 
of his testimony is associated with the claims file.

The issues of entitlement to service connection for a right 
foot disability and a hip disorder secondary thereto, as well 
as the issues of entitlement to higher initial ratings for 
the service-connected epicondylitis of the right and left 
elbow and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the cervical 
spine has never been more than moderate in degree; it has 
never been productive of incapacitating episodes, ankylosis 
or neurological deficit, and forward flexion of the cervical 
spine has never been limited to 15 degrees or less.

2.  The service-connected GERD has been manifested by 
persistently recurrent epigastric pyrosis (heartburn) and 
regurgitation accompanied by substernal and arm pain, 
productive of no more than considerable impairment of health, 
since the effective date of service connection; dysphagia, 
weight loss, hematemesis, melena, and/or anemia have never 
been shown.  

3.  The veteran's service-connected tinea pedis has never 
been productive of more than slight, if any, exfoliation, 
exudation or itching of the feet.  

4.  Since August 30, 2002, the tinea pedis has covered less 
than 5 percent of the entire body, and no exposed areas have 
been affected, and no more than topical therapy has ever been 
required.  

5.  The evidence of record does not demonstrate a greater 
than 50-percent obstruction in both nasal passages or total 
obstruction in one nasal passage. 

6.  The veteran's sinusitis has been confirmed by X-ray 
studies, but has not resulted in one or two incapacitating 
episodes per year requiring prolonged antibiotic treatment or 
three to six non-incapacitating episodes characterized by 
headaches, pain, and purulent discharge or crusting.  







CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected cervical spine 
disability have not been met at any time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5290, 5293 
(2002), Diagnostic Codes 5237, 5243 (2006).  

2.  Resolving all doubt in favor of the veteran, the criteria 
for the assignment of an initial disability rating of 30 
percent, but no higher, for the service-connected GERD have 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § §4.3, 4.7, 4.114, Diagnostic Code 
7346 (2006).  

3.  The criteria for the assignment of an initial compensable 
rating for the service-connected tinea pedis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.14 4.21, 4.118, 
Diagnostic Code 7806 (prior to August 30, 2002), Diagnostic 
Code 7813 (2006).

4.  The criteria for an initial compensable disability rating 
for the service-connected allergic rhinitis and/or sinusitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 
C.F.R. § 4.97, Diagnostic Codes 6513, 6522 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In letters dated October 2002, January 2003, May 2003, and 
August 2005, the RO informed the veteran of its duty to 
assist him in substantiating his claims, and the effect of 
this duty upon his claims.  In addition, the veteran was 
advised, by virtue of detailed February 2003 and May 2004 
statements of the case (SOCs) and June 2004, August 2005, and 
March 2006 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We therefore find that appropriate notice has been 
given in this case.  Further, the claims file reflects that 
the SOCs and SSOCs contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2006).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development with regard to 
VA's duty to assist.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being remanded, the RO will now 
have an opportunity to provide such notice to the veteran.  
With regard to the claims that are being denied, no change in 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

In cases such as this, that arise from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Under 38 C.F.R. § 4.31 (2006), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

Cervical Spine

As noted in the Introduction section, service connection for 
cervical spine strain was granted pursuant to a March 2001 
rating decision.  An initial 10 percent rating was assigned; 
however, that rating was increased to 20 percent during the 
course of the appeal.  As the increased award was not a full 
grant of benefits on appeal, the issue of entitlement to an 
initial rating in excess of 20 percent for the service-
connected cervical spine disability remains in appellate 
status.  Thus, the Board must now determine whether the 
medical evidence of record warrants the assignment of a 
rating in excess of 20 percent at any time since the 
effective date of service connection.  

A July 2000 VA examination report reveals flexion of the 
cervical spine to 80 degrees, extension to 30 degrees, right 
and left bend to 30 degrees, and right and left rotation to 
70 degrees, but with 2+ pain with right rotation.  The 
diagnosis was cervical spine strain.  

In his May 2001 Notice of Disagreement, the veteran reported 
a popping in the neck with slight pain.  Additionally, the 
veteran indicated that his neck locked up and he could not 
achieve full range of motion.  

A December 2002 fee basis examination for VA noted that the 
veteran's cervical strain had progressed to a diagnosis of 
degenerative disc disease of the cervical spine with 
limitation of motion and pain.  The veteran reported that 
pain traveled down the arms and up into the head at times.  
Examination of the cervical spine revealed some radiation of 
pain on movement.  There was no muscle spasm or tenderness 
noted.  There were no physical signs of radiculopathy.  
Flexion of the cervical spine was limited to 50 degrees 
without pain, extension was to 30 degrees without pain, right 
lateral flexion was 20 degrees without pain, left lateral 
flexion was 20 degrees without pain, right rotation was to 45 
degrees with pain 5 out of 10, and left rotation was 45 
degrees with pain 5 out of 10.  The examiner indicated that 
the veteran's range of motion was additionally limited by 
pain, but not fatigue, weakness, lack of endurance or 
incoordination.  There was no ankylosis.  The examiner 
concluded that there was noted limited range of motion of the 
cervical spine and presence of subjective radiculopathy.  X-
rays of the cervical spine revealed degenerative changes at 
C5-6.

May 2004 X-rays of the cervical spine noted mild C3-4 and C5-
6 degenerative disc disease with right foraminal stenosis at 
C5-6.  A May 2004 report of fee basis examination for VA 
noted the veteran's complaints of constant pain with 
intermittent flare-ups.  The pain did not radiate.  The pain 
was described as aching, striking, and sharp.  Pain was 
elicited with physical activity, standing, stress, and by 
itself. Pain was relieved with Motrin.  The veteran was not 
incapacitated.  Functional impairments included difficulty 
lifting, carrying and standing.  The diagnosis was cervical 
strain and cervical degenerative disc disease.  

An addendum report to the May 2004 examination revealed 
flexion of the cervical spine to 40 degrees with pain at 40 
degrees; extension to 20 degrees with pain at 20 degrees; 
right and left lateral flexion to 40 degrees with pain at 40 
degrees bilaterally; right and left rotation to 60 degrees 
with pain at 60 degrees bilaterally.  Range of motion was 
limited mainly by pain and not additionally limited by 
weakness, fatigue, lack of endurance and incoordination.  

X-rays of the cervical spine from December 2005 revealed 
minor osteophytosis anteriorly at the C5-6 level.  Otherwise, 
the examination was normal.  Fee basis examination in 
December 2005 was essentially the same as the prior 
examination in May 2004.  The veteran continued to complain 
of constant pain with intermittent flare-ups.  The pain, 
described as aching and sharp, did not radiate.  Pain was 
relieved with Motrin.  Functionally, the veteran was unable 
to fully turn his head.  Examination of the cervical spine 
did not reveal any muscle spasm.  There was no tenderness of 
the cervical spine.  Flexion was limited to 40 degrees, 
extension was limited to 20 degrees; right and left lateral 
flexion was to 40 degrees; and right and left rotation was to 
60 degrees.  The range of motion of the cervical spine was 
additionally limited secondary to pain after repetitive 
movement at the degrees mentioned above.  It was not limited 
secondary to fatigue, weakness, lack of endurance or 
incoordination.  The diagnosis was degenerative disc disease 
of the cervical spine.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Initially, the veteran's disability of the cervical spine was 
rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5290, 
limitation of motion of the cervical spine.  However, the 
veteran's cervical spine strain ultimately developed into 
degenerative disc disease, or intervertebral disc syndrome.  

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering effective on September 26, 2003.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  Thus, in this case, either the old or 
new rating criteria may apply, although the new rating 
criteria are only applicable since their effective date.  

The Board also observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Because the veteran's cervical spine disability was initially 
rated based on limitation of motion, these codes must also be 
considered.  Under Diagnostic Code 5290, effective prior to 
September 26, 2003, slight limitation of motion of the 
cervical spine warrants a 10 percent evaluation.  Moderate 
limitation of motion of the cervical spine warrants a 20 
percent evaluation.  Severe limitation of motion of the 
cervical spine warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (prior to September 26, 2003).

Effective September 26, 2003, the general rating formula for 
disease and injuries of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height; a 20 percent rating for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent evaluation for 
forward flexion of the cervical spine to 15 degrees or less; 
or favorable ankylosis of the entire cervical spine; a 40 
percent rating for unfavorable ankylosis of the entire 
cervical spine.

Normal forward flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees, left and right lateral 
flexion are 0 to 45 degrees and left and right lateral 
rotation are 0 to 80 degrees. The normal combined range of 
motion for the cervical spine is 340 degrees.

Also effective from September 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

In this case, the evidence does not warrant the assignment of 
a rating in excess of 20 percent at any time during the 
appeal period, under either the old, or the revised criteria 
for rating limitation of motion of the cervical spine or for 
rating intervertebral disc syndrome.  

In order to warrant a rating in excess of 20 percent under 
the old criteria, the evidence would have to demonstrate 
severe limitation of motion of the cervical spine or severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  Neither of these has been shown.  
Examinations in July 2000, December 2002, May 2004 and 
December 2005 all note limitation of motion of the cervical 
spine with pain on motion; however, flexion was never limited 
beyond 40 degrees and extension was never limited beyond 20 
degrees, with these measurements taking into consideration 
additional limitation due to pain.  Although these 
limitations in the range of motion of the cervical spine 
clearly represent some degree of impairment, the Board finds 
that the degree of impairment (represented by limitation of 
flexion of the cervical spine to no more than 40 degrees and 
extension limited to no more than 20 degrees) does not reach 
a degree of severe disability.  The examinations have all 
noted that the veteran is able to relieve pain with Motrin 
and rest, and there is no indication that the veteran's neck 
disability interferes with essential activities of daily 
living.  Muscle spasm and tenderness were not noted on 
examinations, and the pain did not radiate.  Thus, the Board 
concludes that under the old regulations, the criteria are 
not met for the assignment of a rating in excess of 20 
percent for the service-connected cervical spine disability.  

Likewise, under the revised criteria, the veteran's symptoms 
associated with the cervical spine disability do not rise to 
a level which would warrant a rating in excess of 20 percent 
either under the General Formula for rating disabilities of 
the spine, or based on incapacitating episodes of 
intervertebral disc syndrome.  The medical evidence of record 
specifically notes that the veteran did not experience 
incapacitating episodes of intervertebral disc syndrome.  
Additionally, in order to warrant a rating in excess of 20 
percent under the General Formula, the evidence must show 
forward flexion of the cervical spine limited to 15 degrees 
or less, or favorable ankylosis of the entire cervical spine.  
The evidence in this case has never shown ankylosis of the 
spine, and flexion has never been limited to more than 40 
degrees on examination.  Thus, the criteria for the 
assignment of a rating in excess of 20 percent under the 
revised criteria for rating disabilities of the spine are not 
met at any time during the appeal period.  

Finally, the Board has considered whether the veteran was 
entitled to "staged" ratings for his service-connected 
cervical spine strain with degenerative disc disease as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, at no time since service has the 
service-connected disability been more disabling than as 
currently rated.  In this regard, the Board is mindful that 
the veteran's cervical spine disability has progressed from 
cervical strain to degenerative disc disease, possibly 
implying ongoing deterioration.  While the veteran's cervical 
spine disability may becoming more severe over time, at no 
time has it reached a level of severity which would warrant 
the assignment of the next higher rating thus far.  
Additionally, the Board notes that the veteran demonstrates 
pain on motion.  However, he does not demonstrate additional 
range of motion loss due to pain on use or during flare-ups 
as noted by a medical examiner.  DeLuca.  There is no medical 
evidence showing that the veteran experiences periods of 
"flare-ups" where his limitation of motion is worse due to 
pain, nor has he asserted such.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's service-connected 
cervical spine strain with degenerative disc disease.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002), 38 
C.F.R. § 4.3 (2006).  

GERD

The veteran asserts that his service-connected GERD is more 
severe than is represented by the initial 10 percent rating 
assigned since the effective date of service connection.  

A July 2000 VA examination revealed that the veteran had been 
taking Prilosec for about a year prior, and he had no 
heartburn on the Prilosec.  Without the Prilosec, he had 
daily heartburn that was quite prominent.  There were no 
signs of anemia, no specific site of ulcer disease, and the 
veteran's weight was stable except for voluntary weight loss.  
The diagnosis was GERD since 1990.  

In the veteran's Notice of Disagreement, received at the RO 
in May 2001, the veteran reported that his heartburn 
medication no longer controlled his heartburn, and as such, 
he took Tums regularly.  Additionally, the veteran reported 
an increase in involuntary regurgitation, about once every 
two weeks.  Finally, the veteran reported debilitating 
attacks of chest pain (presumably heartburn) about once per 
month.  

At a fee basis examination conducted for VA in December 2002, 
the examiner indicated that the veteran's GERD was unchanged 
from previous examination.  The veteran's GERD did not cause 
anemia or malnutrition.  At the examination, the veteran 
reported that he had a sour stomach fairly chronically, 
although it had not effected his body weight or his ability 
to swallow normally.  He never had any esophageal dilation.  
He took Protonix, and he used baking soda and Tums.  The 
veteran did restrict his diet and he reported poor sleep, at 
times, secondary to pain and reflux.  The veteran denied 
melena, hematochezia, vomiting of blood or tarry stools.  

A fee basis examination in December 2005 noted that the 
veteran's medication for his GERD included omeprazole.  He 
continued with a restricted diet, and he continued to 
complain of pain above the stomach, arm pain, nausea and 
vomiting, heartburn staying behind the breastbone, and reflux 
and regurgitation of the stomach contents.  The veteran 
described his symptoms as constant.  The examiner noted that 
the veteran's GERD diagnosis remained unchanged, and did not 
cause significant anemia or malnutrition.  

A March 2006 VA treatment note indicates that the veteran's 
GERD was well-controlled with Prilosec; however, the veteran 
testified at his hearing in December 2006 before the 
undersigned, that his medication was changed to Protonix, a 
stronger medication for his GERD symptoms.  

The veteran's service-connected GERD is rated by analogy to 
hiatal hernia, under 38 C.F.R. § 4.114, Diagnostic Code 7346.  
A 10 percent initial rating has been assigned to the 
veteran's service-connected GERD.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  Pursuant to Diagnostic Code 7346, a 
maximum 50 percent rating is assigned for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent rating is assigned 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain which is productive of 
considerable impairment of health.  A 10 percent evaluation 
is warranted for two or more of the symptoms for the 30 
percent evaluation of less severity.  Id. 

The evidence in this case demonstrates that the veteran has 
consistently complained of epigastric distress on a fairly 
regular basis, including regurgitation and pyrosis.  The 
record further reflects that the veteran's has tried numerous 
prescription medications for control of his GERD symptoms and 
he still reports heartburn, regurgitation, projectile 
vomiting, and substernal pain, despite attempts to find an 
effective medication.  The veteran has also indicated that he 
uses a lot of Tums, in addition to his prescription 
medication, and has to be careful about what he eats.  Thus, 
although the evidence does not show that the veteran is 
anemic or experiences dysphagia, the Board finds that the 
level of severity of the veteran's GERD has, since service, 
more nearly approximated the criteria for the assignment of a 
30 percent rating.  

The veteran's GERD has never been shown to be productive of 
severe impairment of health, and the veteran's weight has 
remained stable.  There has never been any indication of 
anemia or melena associated with the veteran's GERD.  Thus, 
the criteria for the assignment of the next higher, 50 
percent rating, have never been met or approximated.  

Resolving all doubt in the veteran's favor, the Board 
concludes that the criteria are more nearly approximated for 
the assignment of an initial 30 percent rating for the 
service-connected GERD; however, a rating in excess of 
30percent is not warranted at any time during the appeal 
period, for the reasons stated hereinabove.  

As a final note, the Board has considered whether the veteran 
was entitled to "staged" ratings for his service-connected 
GERD as prescribed by the Court in Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, at no time since service has the 
service-connected disability been more disabling than as 
currently rated.



Tinea Pedis

Examination of the veteran's feet in July 2000 revealed 
paresthesias of the feet, combination of tinea pedis and 
matatarsalgia, reportedly since 1992.  A prosthesis in the 
shoe relieved symptoms.  The veteran had dry, cracking skin 
over the bottom of his feet, believed to be secondary to 
tinea pedis.  The veteran used all kinds of lotion.  Standing 
and walking aggravated the condition.  The veteran did not 
use crutches, braces or a cane.  

The fee basis examination in December 2002 revealed that the 
veteran's tinea pedis was inactive at that time.  Likewise, 
the veteran had no observable skin disease on VA fee basis 
examination in December 2005.  This is consistent with the 
veteran's assertions and hearing testimony that his symptoms 
of burning in his right foot are attributable to a disability 
unrelated to the service-connected tinea pedis.  

The veteran's tinea pedis is currently rated pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7813.  The criteria 
pertaining to rating disabilities of the skin were revised 
during the pendency of this appeal.  According to Kuzma v. 
Secretary of Veterans Affairs, 341 F.3d 1327 (Fed. Cir. 
2003), Section 3(a) of the VCAA (codified at 38 U.S.C.A. § 
5103(a)) does not apply retroactively and Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) and Holiday v. Principi, 14 
Vet. App. 280 (2001) are overruled to the extent they 
conflict with Supreme Court and Federal Circuit Court binding 
authority).  VA's General Counsel also addressed this issue 
in VAOPGCPREC 7-2003 (Nov. 19, 2003).  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002) and 38 C.F.R. § 3.114 (2006).  Therefore, the 
Board must evaluate the appellant's claim for an increased 
rating under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  However, for 
any date prior to August 30, 2002, the Board cannot apply the 
revised regulations.

The veteran's skin disorder of the feet is rated under 
Diagnostic Code 7813 for dermatophytosis, which is rated 
under Diagnostic Code 7806 for eczema.  Under the old 
criteria, Diagnostic Code 7806 provides a noncompensable 
rating for slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  A 10 percent 
rating is assigned for a skin disorder with exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  The next higher rating of 30 percent 
contemplates a skin disorder with exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating contemplates a skin disorder with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Under the new criteria, effective August 30 2002, when the 
disorder covers less than 5 percent of the entire body or 
less than 5 percent of exposed areas are affected, and no 
more than topical therapy is required during the past 12-
month period, a noncompensable rating is assigned.  A 10 
percent rating is assigned when at least 5 percent, but less 
than 20 percent of the entire body is covered; or at least 5 
percent, but less than 20 percent of exposed areas are 
affected; or intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, are 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for dermatitis or eczema, affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or for 
dermatitis or eczema that requires systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period. A 60 percent disability rating is 
assigned for dermatitis or eczema, affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or for dermatitis or eczema that requires constant or 
near-constant systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

The veteran's skin disorder of the feet, since the effective 
date of service connection, has been manifested by, at most, 
slight scaliness of the feet, with intermittent itching of 
the feet.  A higher evaluation would require constant 
itching, extensive lesions, or marked disfigurement under the 
old criteria, which is not shown in this case.  Neither does 
the evidence show that his skin disorder of the feet involves 
at least 5 percent of the veteran's body, or requires 
systemic therapy as required under the new criteria.

The preponderance of the evidence of record is against the 
assignment of a compensable rating for the service-connected 
tinea pedis.  Because the evidence for and against a higher 
evaluation is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Sinusitis and Allergic Rhinitis

A July 2000 paranasal sinus series revealed hazy frontal 
sinuses and nonsharply delineated ethmoid air cells.  Chronic 
sinusitis was in question.  

Examination in July 2000 revealed alternate blocking of both 
airways.  The veteran used over-the-counter nasal 
decongestants.  The veteran reported interference of 
breathing through the nose and, indeed, examination of the 
septum revealed a deviation to the right, with enlarged 
inferior turbinate right, 25 percent blockage.  Postnasal 
drainage was mostly clear, but occasionally turned yellow.  
There was no speech impediment and no dyspnea.  From the 
sinuses, he did have dyspnea occasionally with exertion and 
with asthma.  Chronic sinusitis was frontal and tender to 
palpation.  The examiner concluded that the veteran had 
chronic allergic rhinitis and sinusitis confirmed on X-ray.  

Fee basis examination in December 2002 revealed that the 
veteran's allergic rhinitis and sinusitis had resolved.  
There were no active symptoms at that time and X-rays were 
normal.  The veteran reported, however, that his symptoms 
occurred two to four times per year and lasted for two to 
four weeks.  He did not require bed rest and he was 
functional between attacks.  The veteran did get headaches 
with a sinus attack and had to use antibiotics in the past.  
The veteran used Flonase, Sudafed, and antibiotics.  The 
veteran also reported that he had a chronic runny nose.  

Private treatment records from Kaiser indicate that the 
veteran was treated in January 2003 for an upper respiratory 
infection and sinus congestion.  Examination of the nasal 
cavity revealed minimal nasal turbinate hypertrophy.  The 
veteran was treated with amoxicillin because he had purulent 
phlegm for the prior 3-4 weeks.

Fee basis examination in December 2005 revealed a normal 
sinus examination.  
X-rays of the paranasal sinuses revealed no evidence for 
mucosal thickening or other abnormality.  The veteran 
nevertheless complained of sinus attacks daily, interference 
with breathing through the nose, and chronic runny nose.  The 
veteran blew his nose constantly.  The diagnosis was allergic 
rhinitis, no evidence of sinusitis at present.

At the veteran's personal hearing before the undersigned in 
December 2006, he testified that he had a runny nose all the 
time.  

Thus, in sum, the veteran's allergic rhinitis, manifested by 
a near-constant runny nose, appears to be an ongoing, chronic 
problem, whereas the sinusitis appears to flare-up on 
occasion, and responds well to antibiotics.  

The veteran's service-connected allergic rhinitis has been 
assigned a noncompensable disability rating pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6522.  Allergic rhinitis 
without polyps, but with greater than 50-percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side warrants a 10 percent rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6522.  Allergic rhinitis with polyps warrants 
a 30 percent rating.  Id. 

In this case, the evidence does not show that the veteran has 
polyps.  Additionally, obstruction of the nasal passages has 
never been shown to be more than 25 percent.  Thus, the 
veteran's allergic rhinitis does not rise to a level of 
severity which would warrant the assignment of a compensable 
rating under Diagnostic Code 6522.  While the Board is 
mindful that the veteran complains of a constant runny nose, 
there is no diagnostic code which would appropriately afford 
the veteran a compensable rating for that manifestation of 
his allergic rhinitis.  

The veteran's service-connected sinusitis is currently 
assigned a noncompensable disability rating pursuant to 38 
C.F.R. § 4.97, Diagnostic Code 6513.  A 10 percent evaluation 
for sinusitis is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Diagnostic Code 6513.  A 30 
percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating (episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id. 

In this case, incapacitating episodes of sinusitis have never 
been demonstrated.  Likewise, the evidence does not reveal 
that the veteran has suffered at least three incapacitating 
episodes per year of sinusitis.  The Board realizes that the 
veteran develops sinusitis on occasion, which is treated with 
antibiotics, and which is characterized by headaches, pain 
and purulent discharge; however, these episodes have never 
been shown to occur at least three times per year, since the 
effective date of service connection.  Thus, a compensable 
rating for the service-connected sinusitis is not warranted 
in this case.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of a compensable rating for the service-connected 
sinusitis and allergic rhinitis.  In reaching this decision 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2006).  








ORDER

An initial rating in excess of 20 percent for the service-
connected cervical spine disability is denied.  

Entitlement to a 30 percent rating, but not higher, for the 
service-connected GERD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A compensable rating for the service-connected tinea pedis is 
denied.  

A compensable rating for the service-connected allergic 
rhinitis and sinusitis is denied.  


REMAND

The Board finds that additional development is necessary in 
this case with regard to the issues of entitlement to service 
connection for a right foot disability, a hip disability 
claimed as secondary to the right foot disability, and 
entitlement to higher initial ratings for the service-
connected epicondylitis of the right and left elbow, as noted 
hereinbelow.  

Right Foot

In numerous correspondence from the veteran, he has 
repeatedly attempted to explain the right foot disability for 
which he has claimed service connection.  Specifically, the 
veteran has reported pain and a burning sensation in the 
right foot, and he has explained that he had Morton's neuroma 
during service which was treated with injection and which had 
resolved by April 2000.  This is confirmed by the service 
medical records dated from December 1999 to March 2000.  A VA 
examiner in July 2000, however, attributed the veteran's 
burning sensation in the right foot to the tinea pedis 
diagnosis.  The RO, in the March 2001 rating decision, 
granted service connection for tinea pedis, but denied 
service connection for Morton's neuroma because the evidence 
of record at that time revealed that the veteran's in-service 
Morton's neuroma had resolved.  

However, a VA examiner in December 2002 noted that the 
veteran's tinea pedis was inactive at that time, despite the 
veteran's continued complaints of pain and numbness in the 
right foot.  The examiner specifically questioned whether the 
burning and numbness was a component of radiculopathy of the 
right foot and indicated that the veteran needed further 
evaluation of the right foot. 

A March 2003 X-ray examination noted an old healed fracture 
involving the mid shaft of the second metatarsal.  As a 
result of this report, the veteran thought that his right 
foot pain may be attributable to the old healed fracture.  A 
May 2003 Kaiser treatment record noted an assessment of 
neuritis of the second intermetatarsal space of the right 
foot.  

In May 2003 correspondence to the RO, the veteran explained 
he was unsure of the date of the old toe fracture, but he 
related all of his in-service foot pain and post-service 
complaints of pain and burning in the right foot to this old 
fracture.  Thus, the RO subsequently adjudicated a claim of 
service connection for residuals of a right toe fracture in 
August 2003.  In the August 2003 rating decision, the RO 
denied the claim of service connection for a right foot, 
second metatarsal fracture based on a finding that the 
veteran's right toe fracture was not incurred in or 
aggravated by service.  

In response to the August 2003 decision, the veteran again 
tried to explain that he had a burning sensation in his right 
foot during service and afterward.  He continued to assert 
that his current right foot disability began during service.  

It appears, based on a review of more recent treatment 
records, that the veteran currently has a Morton's neuroma.  
A fee basis examination in December 2005 noted that the 
veteran was recently diagnosed with neuroma, and was waiting 
for surgery.  The burning pain was reportedly constant and he 
was unable to wear shoes.  

Thus, in sum, the veteran had evidence of a Morton's neuroma 
during service, and he may have a Morton's neuroma presently, 
which may very well be the cause of the veteran's burning in 
the right foot.  As such, the veteran should be afforded a VA 
examination to determine the current nature, and likely 
etiology of a right foot disability manifested by burning and 
numbness.  Before such an examination is scheduled, the AMC 
should obtain copies of any pertinent treatment records, 
including, but not limited to, any recent surgery of the 
right foot.  

Hip Disability

The issue of service connection for a hip disability, claimed 
as secondary to the right foot disability is inextricably 
intertwined with the above described issue of entitlement to 
service connection for a foot disability.  Thus, the 
veteran's secondary service connection claim must be deferred 
pending the outcome of his other service connection claim.  
See Holland v. Brown, 6 Vet. App. 443 (1994).  

If service connection for a right foot disability (other than 
a right toe fracture) is diagnosed, any appropriate 
development deemed necessary should be accomplished with 
regard to the veteran's claimed hip disorder.  

Epicondylitis - Right and Left Elbow

As noted above, the October 2001 rating decision granted 
service connection for epicondylitis of both elbows.  A 
noncompensable rating was assigned for the left elbow, and an 
initial 10 percent rating was assigned for the right elbow.  
The veteran maintains that higher initial ratings are 
warranted for the service-connected epicondylitis of both 
elbows.  

At his personal hearing before the undersigned in December 
2006, the veteran indicated that he would submit additional 
private treatment records to support his claim.  The 
undersigned indicated that the record would be left open for 
a period of time to allow the veteran an opportunity to 
submit the additional evidence.  The hearing transcript 
reflects that the undersigned explained to the veteran that a 
waiver of AOJ consideration would have to accompany any newly 
submitted evidence if he wanted the Board to review new 
evidence in the first instance.  

The veteran subsequently submitted additional private 
treatment records directly to the Board in December 2006.  
These records document private chiropractic treatment in 
October 2006 for the right and left elbow epicondylitis.  
This evidence was submitted directly to the Board without a 
waiver of review by the agency of original jurisdiction 
(AOJ).  The additional evidence is relevant to the veteran's 
claims for higher initial rating for the service-connected 
epicondylitis of the right and left elbow.  To ensure that 
the appellant's procedural rights are protected, insofar as 
he is afforded the opportunity for RO adjudication in the 
first instance, the Board must return the case to the RO, 
with the new evidence, for its initial consideration.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993), 38 C.F.R. § 
20.1304(c).  

TDIU

The veteran's claim of entitlement to a TDIU is inextricably 
intertwined with the above described increased rating issues.  
Thus, the veteran's claim for entitlement to a TDIU must be 
deferred pending the outcome of the claims for higher initial 
ratings.  See Holland v. Brown, 6 Vet. App. 443 (1994).  

With regard to the TDIU claim, the Board points out that 
there is some discrepancy as to whether the veteran is 
currently gainfully employed.  At his personal hearing before 
the undersigned, the veteran testified that he was 
unemployed.  The veteran also reported his unemployed status 
to various VA and fee basis examiners during the course of 
the appeal.  However, private treatment records from October 
2006 indicate the veteran had been employed as a loan officer 
for four years prior.  In light of these inconsistencies, the 
RO/AMC should determine whether the veteran is, in fact 
gainfully employed.  If it is determined that the veteran is 
not gainfully employed, a VA examiner should then determine 
whether the veteran's service-connected disabilities alone, 
render the veteran unable to obtain and maintain gainful 
employment.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining appropriate 
authorization, obtain and associate 
with the claims file all relevant 
private and/or VA treatment records of 
the veteran which have not been 
previously secured.  

2.  The veteran should be scheduled for 
an orthopedic examination.  The claims 
file should must be made available to 
the examiner for review prior to the 
examination.  All opinions must be 
accompanied by a complete rationale.

With regard to the veteran's claim of 
service connection for a foot 
disability and a secondary hip 
disability, the examiner is requested 
to first determine whether the veteran 
has a Morton's neuroma, or residuals 
therefrom.  Next, the examiner should 
opine as to the origin of the veteran's 
burning in the right foot.  Next, the 
examiner should opine as to the current 
nature and likely etiology of any 
disabilities of the feet and hips that 
are not already service connected.  

With regard to the claims for increase, 
the examiner is requested to opine as 
to the current nature, extent, and 
severity of the epicondylitis of the 
right and left elbows, in terms of the 
rating schedule.  All indicated tests 
should be conducted.  

Finally, the examiner should opine as 
to the effect of the veteran's service-
connected disabilities on his ability 
to obtain and maintain gainful 
employment.  

3.  After completion of #1 and #2 above, 
readjudicate the veteran's claims for 
entitlement to service connection for a 
right foot disability and a secondary hip 
disability, as well as the claims for 
increase and a TDIU.  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


